MEMORANDUM **
Albert S. Yoshii appeals the district court’s order granting the defendants’ motion for summary judgment on grounds that Yoshii did not present a viable due process claim under the Fifth and Fourteenth Amendments of the United States Constitution or Article I of the Hawaii State Constitution. We review the appeal de novo, United States v. City of Tacoma, 332 F.3d 574, 578 (9th Cir.2003), and affirm.
Yoshii argues that he was denied due process when he was transferred from one position to another within the Department of Education. He maintained the same salary and benefits. A mere change in job duties or job title, without more, does not impinge a federally cognizable property interest. See Stiesberg v. California, 80 F.3d 353, 357 (9th Cir.1996). Consequently, Yoshii did not meet the threshold requirement of establishing that he was deprived of a protected interest. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 59, 119 S.Ct. 977, 143 L.Ed.2d 130 (1999). Accordingly, his related arguments regarding the failure to follow a specified grievance process are without legal support. See id.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.